DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 4-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being 

anticipated by KUMAR et al. Pub. No.: US 2022/0217560 A1 (Hereinafter “KUMAR”).

	Regarding Claim 1,  KUMAR discloses a method, comprising: 
	receiving, by network equipment comprising a processor from a server, performance data representative of a video performance rate applicable to a video available to be streamed to a user equipment as a video stream (see include, but are not limited to, paragraphs [0068] and [0069]); 
	in response to receiving the performance data and based on data associated with the user equipment, modifying, by the network equipment, the video performance rate for utilization by the user equipment, resulting in modified video performance data (see include, but are not limited to, paragraphs [0098], [0118] and [0132]); 
	receiving, by the network equipment from distributed unit equipment associated with base station equipment, channel quality indicator data representative of a channel quality of a channel between the base station equipment and the user equipment (see include, but are not limited to, paragraph [0056]); 
	receiving, by the network equipment from the distributed unit equipment, physical resource block data representative of a physical resource block to be utilized by the user equipment (see include, but are not limited to, paragraph [0052]); and 
	in response to receiving the physical resource block data, modifying, by the network equipment, the physical resource block in accordance with the modified video performance data, resulting in a modified physical resource block usable to stream a modified video stream, wherein the modified video stream has been modified for the user equipment and is representative of the video to the user equipment (see include, but are not limited to, paragraphs [0098], [0118] and [0132]).  

	Regarding Claim 2,  KUMAR further discloses in response to modifying the physical resource block, sending, by the network equipment to the base station equipment, the modified video stream to be sent to the user equipment (see include, but are not limited to, paragraphs [0098], [0118] and [0132]).  

	Regarding Claim 4,  KUMAR further discloses wherein the performance data comprises structural similarity index measure data representative of a structural similarity index measure applicable to the video stream (see include, but are not limited to, paragraph [0061]).  

	Regarding Claim 5,  KUMAR further discloses wherein the performance data comprises video rate data representative of a video rate to be applied to streaming of the video stream (see include, but are not limited to, paragraph [0069]).

	Regarding Claim 6,  KUMAR further discloses in response to receiving the physical resource block data, allocating, by the network equipment, the physical resource block to the video to be streamed to the user equipment as the video stream (see include, but are not limited to, paragraph [0052]).

	Regarding Claim 7, KUMAR further discloses wherein the channel quality indicator comprises a link quality measurement associated with the channel between the base station equipment and the user equipment (see include, but are not limited to, paragraph [0056]).  

	Regarding Claim 8, KUMAR discloses a system, comprising: 
	a processor (see fig.3 and paragraph [0057]); and 
	a memory that stores executable instructions that, when executed by the processor (see fig.3 and paragraph [0060]), facilitate performance of operations, comprising: 
	receiving performance data representative of a video performance rate associated with a video available to be streamed to a user equipment (see include, but are not limited to, paragraphs [0068] and [0069]); 
	in response to receiving the performance data, modifying the video performance rate for utilization by the user equipment, resulting in modified video performance data (see include, but are not limited to, paragraphs [0098], [0118] and [0132]); 
	receiving channel quality indicator data representative of a quality of a channel between a base station and the user equipment (see include, but are not limited to, paragraph [0056]); 
	receiving, from a distributed unit equipment associated with the base station, physical resource block data representative of a physical resource block to be utilized by the user equipment to stream the video as a video stream (see include, but are not limited to, paragraph [0052]); and 
	in response to receiving the physical resource block data, modifying the physical resource block in accordance with the modified video performance data, resulting in a modified video stream to be utilized by the user equipment to stream the video (see include, but are not limited to, paragraphs [0098], [0118] and [0132]).  

	Regarding Claim 9,  KUMAR further discloses wherein the operations further comprise: receiving decoding capability data representative of a video decoding capability of the user equipment (see include, but are not limited to, paragraphs [0059], [0149] and [0198]).  

	Regarding Claim 10, KUMAR further discloses wherein the video decoding capability comprises a video quality capability of the user equipment applicable to the video (see include, but are not limited to, paragraphs [0059], [0149] and [0198]).  
  
	Regarding Claim 11, KUMAR further discloses wherein the video decoding capability comprises a picture resolution quality of the user equipment applicable to the video (see include, but are not limited to, paragraphs [0096], [0098] and [0132]).  

	Regarding Claim 12, KUMAR further discloses wherein the video decoding capability comprises a frame rate of the user equipment applicable to the video stream of the video (see include, but are not limited to, paragraphs [0051] and [0079]).  

	Regarding Claim 13, KUMAR further discloses wherein the video decoding capability comprises a bit rate of the user equipment applicable to the video stream of the video (see include, but are not limited to, paragraph [0079]).

	Regarding Claim 14, KUMAR further discloses wherein the performance data comprises video rate data representative of a video rate to be applied to streaming of the video stream (see include, but are not limited to, paragraphs [0068] and [0069]).

 	Regarding Claim 15,  the claim is directed toward embody the method of claim 1 in  a “non-transitory machine-readable medium” wherein executable instructions could be automatically performed by a processor.
 
	Regarding Claim 16, KUMAR further discloses wherein receiving the video performance data is in response to a request for the video from the user equipment (see include, but are not limited to, paragraph [0120]). 

	Regarding Claim 17, KUMAR further discloses wherein optimizing the physical resource block comprises mapping the video performance data to the physical resource block data to improve a quality associated with the optimized version of the video stream (see include, but are not limited to, paragraphs [0098], [0118] and [0132]).  

	Regarding Claim 18, KUMAR further discloses wherein the operations further comprise: in response to optimizing the physical resource block, transmitting the optimized version of the video stream to the user equipment (see include, but are not limited to, paragraphs [0098], [0118] and [0132]).  

	Regarding Claim 20, KUMAR further discloses wherein the video performance data comprises structural similarity index measure data representative of a structural similarity index measure associated with the streaming of the video to the user equipment (see include, but are not limited to, paragraph [0061]).  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KUMAR et al. Pub. No.: US 2022/0217560 A1 (Hereinafter “KUMAR”) in view of Lee et al. Pub. No.: US 2014/0366070 A1 (Hereinafter “Lee”).

	Regarding Claim 3, KUMAR discloses the method as discussed in the rejection of Claim 2. 
	KUMAR fails to explicitly disclose:
	wherein the performance data comprises video peak signal to noise ratio data representative of a peak signal to noise ratio applicable to the video stream.  
	In analogous art, Lee teaches:
	wherein the performance data comprises video peak signal to noise ratio data representative of a peak signal to noise ratio applicable to the video stream (see paragraph [0031]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of KUMAR with the teaching as taught by Lee in order to assign a video bitrate for extending a bandwidth and a channel state used in a terminal and improving a user's convenience in the whole cell.
	 Regarding Claim 19,  the claim is directed toward embody the method of claim 3 in  “non-transitory machine-readable medium”. It would have been obvious to embody the procedures of  KUMAR in view of Lee discussed with respect to claim 3 in  “non-transitory machine-readable medium” in order that the instructions could be automatically performed by a processor.
	
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424